DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawara et al. (JP 2010-260416 A).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claim 1, Ogawara teaches a tire comprising a sipe opened to a wheel tread of a tread portion, wherein:
The sipe includes a first sipe formed at a side of the wheel tread, a second sipe located at an inner side in a tire radial direction with respect to the first sipe, and a bent portion communicated with an inner end in the tire radial direction of the first sipe and an outer end in the tire radial direction of the second sipe, the bent portion being bent in a predetermined direction.
[AltContent: textbox (First sipe center line)]
[AltContent: textbox (Second sipe center line)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second sipe)][AltContent: textbox (Bent portion)][AltContent: textbox (First sipe)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



And in a sipe extending direction view, a first sipe center line defined by a straight line passing the inner end in the tire radial direction of the first sipe and an outer end in the tire radial direction of the first sipe is inclined against the tire radial direction, and a second sipe center line defined by a straight line passing an inner end in the tire radial direction of the second sipe and the outer end in the tire radial direction of the second sipe is extended along the tire radial direction.
Regarding claim 2, Ogawara further discloses the first sipe in a sipe extending direction view is formed linearly, see depiction above.
Regarding claim 3, Ogawara further discloses in the sipe extending direction view, an outer portion, which is located at the outermost side in the tire radial direction, of the second sipe is inclined to be projected in cooperation with the bent portion toward one side. 
[AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: oval][AltContent: textbox (Opposing inclined first and second sipe portions)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

And the first sipe is inclined to be projected in cooperation with the bent portion toward another side, see depiction above.
Regarding claim 4, Ogawara further discloses the bent portion includes a first bent portion bent toward one side in a tire circumferential direction and a second bent portion bent toward another side in the tire circumferential direction in the sipe extending direction view.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Bent portion same side as the first portion)][AltContent: textbox (Bent portion opposite the first portion)][AltContent: connector]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The first bent portion is located at a side of the first sipe with respect to the second sipe center line in a tire width direction; and the second bent portion is located at a side opposite to the first sipe with respect to the second sipe center line in the tire width direction, see depiction above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawara et al. (JP 2010-260416 A), as applied to claims 1, 4 above, in view of Tomida (US 2014/0290815 A1 – of record).
Regarding claims 5-7, Ogawara does not explicitly disclose a minimum distance between the second sipe center line and an apex of the first bent portion is the same as a minimum distance between the inner end in the tire radial direction of the first sipe and the outer end in the tire radial direction of the first sipe; or the number of the second bent portions is larger than the number of the first bent portions; or the second sipe is bent in a zigzag manner in the sipe extending direction view; amplitude of the second sipe toward one side in a predetermined direction with respect to the second sipe center line is the same as amplitude of the second sipe toward another side in the predetermined direction with respect to the second sipe center line.
However, the applicant has not provided a comparable example reciting a non-obvious advantage over prior art or a benefit for the claimed shape. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sipe shape in the claimed manner: since 1) Such a modification would involve only a mere change in size/shape of the sipe. Scaling up or down or changing the shape of an element which merely requires a change in size/shape not being beneficial to the functionality of the element is generally considered as being within the skill level of one of ordinary skill in the art, and one would have been motivated to scale the size of sipe and/or change the shape of the sipe in the claimed manner in order to increase the aforementioned edge effects of the sipe.
And 2) Tomida discloses a tire tread pattern. The pattern including the use of a sipe 3s.  

    PNG
    media_image4.png
    326
    677
    media_image4.png
    Greyscale

The sipe being configured such that with guidance provided by the figure, discloses a minimum distance between a second sipe center line and an apex of a first bent portion is the same as a minimum distance between the inner end in the tire radial direction of the first sipe and the outer end in the tire radial direction of the first sipe; and the number of the second bent portions is larger than the number of the first bent portions

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749